Case: 13-3122    Document: 6     Page: 1   Filed: 07/18/2013




          NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

                   ALVERN C. WEED,
                      Petitioner,
                            v.
      SOCIAL SECURITY ADMINISTRATION,
                 Respondent.
                __________________________

                        2013-3122
                __________________________

   Petition for review of the Merit Systems Protection
Board    in   consolidated   Nos.   DE1221090320-B-1,
DE3330080490-B-2, and DE4324090086-B-2.
              __________________________

                      ON MOTION
                __________________________

    Before DYK, PROST, and O’MALLEY, Circuit Judges.
PER CURIAM.
                       ORDER
    Alvern C. Weed moves for reconsideration of the
court’s previous rejection of his petition for review.
     The Merit Systems Protection Board (Board) issued
its final order on September 10, 2012. Mr. Weed’s repre-
sentative received the order via electronic mail on Sep-
Case: 13-3122      Document: 6     Page: 2    Filed: 07/18/2013




ALVERN WEED V. SSA                                            2

tember 10, 2012. * Mr. Weed’s petition was received by
this court on May 20, 2013, 252 days after he received the
Board’s final order.
     Our review of a Board decision or order is governed by
5 U.S.C. § 7703(b)(1), which provides in relevant part that
“[n]otwithstanding any other provision of law, any peti-
tion for review shall be filed within 60 days after the
Board issues notice of the final order or decision of the
Board.” 5 U.S.C. § 7703(b)(1)(A) (2012). This filing period
is “statutory, mandatory, [and] jurisdictional.” Monzo v.
Dep’t of Transp., 735 F.2d 1335, 1336 (Fed. Cir. 1984); see
also Bowles v. Russell, 551 U.S. 205 (2007) (the timely
filing of a notice of appeal in a civil case is a jurisdictional
requirement that cannot be waived).
   Because Mr. Weed’s petition was not received within
60 days of the date he received the Board’s decision, we
must dismiss his petition as untimely.
    Accordingly,
    IT IS ORDERED THAT:
   (1) Mr. Weed’s motion for reconsideration is denied,
and his petition is dismissed.

    (2) All sides shall bear their own costs.




    *  The regulation governing the dates for service of
electronic documents at the Board states, in relevant part,
“MSPB documents served electronically on registered e-
filers are deemed received on the date of electronic sub-
mission.” 5 C.F.R. § 1201.14(m)(2).
Case: 13-3122   Document: 6   Page: 3     Filed: 07/18/2013




3                                       ALVERN WEED V. SSA

                                FOR THE COURT


                                /s/ Daniel E. O’Toole
                                Daniel E. O’Toole
                                Clerk

s26
ISSUED AS MANDATE: July 18, 2013